SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

324
CA 13-01364
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, CARNI, AND SCONIERS, JJ.


DAVID M. AHLERS, ET AL., PLAINTIFFS-APPELLANTS,

                      V                                            ORDER

ECOVATION, INC., W. JEROME FRAUTSCHI, W. JEROME
FRAUTSCHI LIVING TRUST, PLEASANT T. ROWLAND,
PLEASANT T. ROWLAND REVOCABLE TRUST, THE
PLEASANT T. ROWLAND FOUNDATION, INC., THE OVERTURE
FOUNDATION, INC., DIANE C. CREEL, GEORGE SLOCUM,
DAVID CALL, DAVID PATCHEN, CREIGHTON K. (KIM)
EARLY, RICHARD KOLLAUF, RITA OBERLE, ROBERT SHEH
AND PHILIP STRAWBRIDGE, DEFENDANTS-RESPONDENTS.


DENTONS US LLP, NEW YORK CITY (JONATHAN D. FORSTOT OF COUNSEL), AND
WOODS OVIATT GILMAN LLP, ROCHESTER, FOR PLAINTIFFS-APPELLANTS.

DORSEY & WHITNEY LLP, MINNEAPOLIS, MINNESOTA (DAVID Y. TREVOR, OF THE
MINNESOTA BAR, ADMITTED PRO HAC VICE, OF COUNSEL), LECLAIR KORONA
GIORDANO COLE LLP, ROCHESTER, HODGSON RUSS LLP, BUFFALO, THE WOLFORD
LAW FIRM LLP, ROCHESTER, AND PEPPER HAMILTON LLP, PHILADELPHIA,
PENNSYLVANIA, FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Ontario County
(Matthew A. Rosenbaum, J.), entered May 23, 2013. The order, among
other things, granted defendants’ cross motions for partial summary
judgment and dismissed plaintiffs’ fifth cause of action.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    March 21, 2014                        Frances E. Cafarell
                                                  Clerk of the Court